Sognier, Judge.
On certiorari to the Supreme Court, our decisions in each of the foregoing cases were reversed. Zagoria v. DuBose Enterprises, Inc., 163 Ga. App. 880 (296 SE2d 353) (1982). We were instructed to review our original dispositions in light of the Supreme Court’s opinion. Accordingly, upon examination we find that the essence of the Supreme Court’s opinion pertains only to the personal liability of a *121shareholder of a professional corporation engaged in the practice of law, for obligations that arise as the result of the professional misdeeds of a fellow attorney-shareholder. The Supreme Court based its decision, not upon an interpretation of the statute providing for creation and operation of professional corporations, but upon its inherent authority to regulate the practice of law. The court held that in a legal malpractice action, the corporate shield affords no protection to a shareholder although he did not participate in the alleged wrongful act. This premise is involved, however, only in Case Nos. 63951 and 64003 and is not involved in Case Nos. 63949, 64013, 63950, and 64004.
Decided June 24, 1983.
James S. Owens, Jr., Robert L. Goldstucker, for appellant (case nos. 63949, 64013).
Joseph C. Parker, Alan Manheim, Jeffrey M. Smith, Richard L. Shackelford, Bruce H. Beerman, Teresa O. Weiner, for appellees (case nos. 63949, 64013).
Warren C. Fortson, Bruce H. Beerman, Deborah S. Burks, for appellant (case nos. 63950, 64004).
Joseph C. Parker, Alan Manheim, Jeffrey M. Smith, Richard L. Shackelford, Teresa O. Weiner, James S. Owens, Jr., Robert L. Goldstucker, for appellee (case no. 63950).
1. Accordingly, we reverse in part and affirm in part our decisions in Case Nos. 63951 and 64003. In conformance with the decision of the Supreme Court of Georgia, we hold that our opinion affirming the trial court’s orders granting summary judgment in favor of Stoner is vacated and the judgment of the Supreme Court is adopted as that of this court. However, we reaffirm the trial court’s denial of the summary judgment motions of DuBose Enterprises, Inc. and First Bank & Trust Company against Stoner for reasons set forth in Division 1 (b) (c) of our original opinion and, in addition, for reasons set forth, where applicable, in those portions of the opinion dealing with the action against Zagoria (see Division 2 of original opinion). First Bank & Trust Co. v. Zagoria, 250 Ga. 844 (302 SE2d 674) (1983).
2,3. We reaffirm our decisions in Case Nos. 63949, 64013, 63950 and 64004 as unaffected by the decision of the Supreme Court. All premises therein are reinstated and reaffirmed as our decision.

Judgments reversed in part and affirmed in part in Case Nos. 63951, 64003. Judgments reversed in Case Nos. 63949, 64013, 63950, 64004.


Deen, P. J., and Pope, J., concur.

Joseph C. Parker, for appellants (case nos. 63951, 64003).
James S. Owens, Jr., Robert L. Goldstucker, Alan Manheim, Jeffrey M. Smith, Bruce H. Beerman, for appellee (case no. 63951).
James S. Owens, Jr., Robert L. Goldstucker, Alan Manheim, Jeffrey M. Smith, Richard L. Shackelford, Bruce H. Beerman, for appellee (case no. 64003).
Joseph C. Parker, Alan Manheim, Jeffrey M. Smith, Richard L. Shackelford, Teresa O. Weiner, James S. Owens, Jr., for appellee (case no. 64004).